DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites limitations to a critical weber number in the liquid film, however the claim fails to further limit the structure of the packing of claim 1.  Claim 17 recites limitations to a critical weber number in the liquid film, however the claim fails to further limit the structure of the packing of claim 14 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 14 recites “the wall portion”.  There is a lack of antecedent basis for “the wall portion” in previous claim limitations.  Examiner notes claim 1 line 8 and claim 14 line 5 recites “at least one wall portion”, therefore subsequent limitations should state a similar claim language, for example “the at least one wall portion”.  Claims 2-8 depend on claim 1 and hence are also rejected.  Claims 15-20 depend on claim 14 and hence are also rejected.  Examiner notes claim 9 recites “the wall portions” and therefore should be amended in a similar way to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mix(5063000).
Mix teaches a packing element(20) for gas-liquid contact(gas flow 18 and liquid flow 16 in figures 1 and 2), having at least one packing element of a thin layer shape(layers 24) that is placed in a standing position, the packing element of the thin layer shape comprising a main body portion(flat surface 40 in figures 4 and 6) having a planar liquid film forming surface extending along a liquid flow direction, and at least one wall portion(36, 38) that is provided to stand relative to the liquid film forming surface and extending along the liquid flow direction, wherein the wall portion has a side surface which has an inclined surface inclined at a predetermined angle to the liquid film forming surface in a surface position of a liquid film to be formed by a liquid on the liquid film forming surface.  
Mix further teaches wherein the inclined surface is a convex curved surface or an inclined plane surface, and the side surface of the wall portion is discontinuous with the liquid film forming surface.  Mix further teaches wherein the predetermined angle is an angle in a range including a receding contact angle to be formed by the liquid to the side surface.  Mix further teaches wherein the predetermined angle is 0.8 to 3.0 times a receding contact angle to be formed by the liquid to the side surface.  Mix further teaches wherein the inclined surface is a convex curved surface that includes a partial surface of one selected from cylindrical surfaces, oval cylindrical surfaces, and elliptical surfaces.  Mix further teaches wherein the convex curved surface includes a partial cylindrical surface.  Mix further teaches , wherein, with reference to the liquid film forming surface, the wall portion has a height exceeding a surface of the liquid film to be formed by the liquid.  Mix further teaches wherein the packing element has a pair of the .  
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mix(5063000).
Mix teaches a method for manufacturing a packing having at least one packing element of a thin layer shape that is to be used by placing in a standing position comprising a designing step of designing a packing element(20) of the thin layer shape(layers 24) comprising a main body portion(40) having a planar liquid film forming surface, and at least one wall portion(36,38) that is provided to stand relative to the liquid film forming surface along a straight line, wherein the wall portion is designed to have a side surface which has an inclined surface inclined at a predetermined angle to the liquid film forming surface in a surface position of a liquid film to be formed by a liquid on the liquid film forming surface, and a fabricating step of fabricating the designed packing element of the thin layer shape, using a raw material.  
Mix further teaches wherein, in the designing step, the inclined surface is designed to be a convex curved surface or an inclined plane surface, and further comprising a determination step of determining the predetermined angle at which the inclined surface is inclined, in a range of 0.8 to 3.0 times a receding contact angle to be formed by the liquid to the side surface, wherein the predetermined step is applied to the packing element designed in the designing step.  Mix further teaches wherein, in the designing step, the inclined surface is designed to be a convex curved surface that includes a partial surface of one selected from cylindrical surfaces, oval cylindrical surfaces and elliptical cylindrical surfaces. 
s 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mix(5063000).
Mix teaches a liquid film forming structure for forming a liquid film by a liquid to be supplied , comprising a main body portion(40) having a planar liquid film forming structure, and at least one wall portion(36,38) that is provided to stand relative to the liquid film forming surface, wherein the wall portion has a side surface which has an inclined surface inclined at a predetermined angle to the liquid film forming surface in a surface position of the liquid film to be formed by the liquid on the liquid film forming surface.  
Mix further teaches wherein the inclined surface is a convex curved surface or an inclined plane surface, and the side surface of the wall portion is discontinuous with the liquid film forming surface.  Mix further teaches wherein the predetermined angle is an angle in a range including a receding contact angle to be formed by the liquid to the side surface.  Mix further teaches wherein the predetermined angle is 0.8 to 3.0 times a receding contact angle to be formed by the liquid to the side surface.  Mix further teaches wherein the inclined surface is a convex curved surface that includes a partial surface of one selected from cylindrical surfaces, oval cylindrical surfaces and elliptic cylindrical surfaces.  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

March 17, 2021